DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10898802 in view of US Patent Application Publication No. 2016/0287988 to Huang. The claims of ‘802 are narrower than the present application and thus reads on a majority of the limitations presented there in. However, ‘802 does not have specifically in the claim regarding templates. However, such items are taught by Huang (0042-0043). It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Huang with the claims of ‘802 in order to get players started off in default manner of how sharing of controls works.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claims 7 and 15 the claims state: “a second command mapped to a second input device of the first controller device…the second command is initiated from activation of an input device at one of the second controllers.” It is unclear how the command can be mapped to a second input device related to a first controller yet at the same time be initiated from a second controller. Additionally, the claims state, “one of the second controllers,” this is not true antecedent basis as the previously the claims state, “one or more second controllers” thus it is unclear if Applicant is now requiring in these claims that there must be a plurality of second controllers rather than the possibility of just one. Claims 8 and 16 are rejected as they depend from a previously rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9-12, 14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20160287988 to Huang.
	With regard to claim 1, Huang discloses a method, comprising: executing a video game by a cloud gaming computer (0028); streaming, by a video server over a network, video generated from the executing video game to a primary client device and to one or more secondary client devices (fig. 2; 0031); accessing a template associated to the video game, the template defining an allocating of commands for the video game that are mapped to a first controller device that is operably connected to the primary client device, the allocating assigning different portions of commands for control via the first controller and via one or more second controllers associated with the one or more secondary client devices (0042-0043; e.g. controlling an airplane vs. controlling a human character); receiving, over the network by an input aggregation server, input data from the primary client device and input data from the one or more secondary client devices, the input aggregation server generates combined input data using the input data from the primary client device and the input data from the one or more secondary client devices, wherein the combine input data defines the commands for the video game (fig. 2; 0032); sending, by the input aggregation server, the combined input data to the cloud gaming computer (fig. 2; 0032); applying, by the cloud gaming computer, the combined input data to drive the execution of the video game (fig. 2; 0032).
	With regard to claim 2, Huang discloses that the allocation of commands dynamically changes according to the template in response to a changing condition of the video game (0042; “level of play”).
	With regard to claim 3, Huang discloses that the changing condition of the video game is defined by progress to a predefined point in the video game (0042).
	With regard to claim 4, Huang discloses that the template is selected from a plurality of templates based on a condition of the video game, each of the plurality of templates defining a 
	With regard to claim 6, Huang discloses that the combined input data defines a single input stream for control of a single player’s activity in the video game (0032).
	Claims 9-12, 14 are mirrors to claims 1-4 and 6 and are rejected in like manner.
	Claims 17-20 are mirrors to claims 1-4 and are rejected in like manner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 10-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Grant Theft Auto V as evidenced by “How to Find and Fly a Jumbo Jet” (hereinafter GTAV).
With regard to claims 2-4, 10-12 and 18-20, if it is found that Huang does not explicitly disclose the changing condition then GTAV clearly teaches such (See entire video where the player first has to run with the human character, then drive a car, and then fly an airplane). Thus allowing a player to switch between the various templates of Huang from a human character to an airplane (or a car etc.).
	With regard to claims 5 and 13, Huang does not appear to explicitly disclose a plurality of templates with different commands within one game for different allocations within the game. However, the combination of Huang and GTAV teaches that the condition of the video game is defined by progress to predefined points in the video game, each of the plurality of templates defining the different allocation of the commands for implementation at predefined points in the video game (Huang at 0042-0043; GTAV entire video; again here, as explained above, the user is allowed to progress through the game from a human character, to a car, and finally to a plane; as described by Huang each of these could have separate controls that you would allocate in groupings to various players).
	It would have been obvious to combine the teachings of GTAV with the disclosure of Huang so that users could play games where the mode of transportation switches, thus making the game more challenging and rewarding in that the players will have to learn what works best to get the human character to move correctly and then the car, plane, etc.
Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of US Patent Application Publication No. 2016/0375363 to Connor.
	With regard to claims 7 and 15, as best understood, Huang does not appear to explicitly disclose two input devices associated with the first controller device. However, the combination of Huang and Connor teaches that the commands defined by the combined input data include a first command mapped to a first input device of the first controller device, and a second command Huang at 0042-0043; Connor at 0019).
	With regard to claims 8 and 16, Huang discloses that the second command being initiated from activation of the input device at the one of the second controllers defines a remote virtual triggering of the second input device of the first controller device by the one of the secondary client devices through the input aggregation server (Huang at 0042-0043 wherein the user can assign various functions to other users, thus allowing the others users to now have control).
	It would have been obvious to combine the teachings of Connor with those of Huang so that various functions could be performed by either users on separate devices and/or users with separate input devices but at the same console thus allowing for friends and family to join in the game playing whether they be locally or remotely located.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Trent Liddle whose telephone number is (571)270-1226.  The examiner can normally be reached on M-F 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Jay Trent Liddle/Primary Examiner, Art Unit 3715